Title: Notes on a Consultation with Robert Smith, 15 November 1801
From: 
To: 


Nov. 15.   Navy departmt. settled with mr Smith the following arrangement for the Navy the ensuing year.


the



Constitution now at
Boston
}
to be employed in the Mediterranean.


Adams
N. York


Constellation
Philada








Philadelphia
}
now in Mediterranean to come



Essex
home ready for laying up if



Boston
Congress so directs




President
}
to come here to be laid up.



Chesapeake now at Norfolk



Congress, J. Adams, United States, Genl. Greene, N. York to continue here laid up.


